Exhibit 10.23




THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, TO A NON-US
PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS
APPLICABLE) OF REGULATION S UNDER THE SECURITIES ACT, OR PURSUANT TO AN OPINION
OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.




THE DIGITAL DEVELOPMENT GROUP CORP.

CONVERTIBLE PROMISSORY NOTE




November 14,  2012

            $138,000.00

__________




The Digital Development Group Corp., a Nevada corporation (the “Company”), for
value received, promises to pay to the order of Europa Capital AG of Belize (the
“Holder”), the sum of One Hundred Thirty Eight Thousand Dollars ($138,000.00)
(the “Principal”), plus accrued interest, pursuant to the terms and conditions
set forth herein.  The Company and Holder agree as follows:




1. Issuance of Principal and Conversion.




1.1 The unpaid Principal and any accrued and unpaid interest shall be
immediately due and payable by the Company upon written demand by the Holder at
any time after the date which is thirty six (36) months after the date of this
Note (the “Maturity Date”).




1.2 The unpaid Principal shall bear interest at the rate of three percent (3%)
per annum, simple interest. Interest on this Note shall be computed on the basis
of a three hundred sixty-five (365) day year and actual days elapsed.




1.3 At any time on or before the Maturity Date (the “Conversion Date”), Holder,
at its sole discretion may elect to have all or part of the Principal and the
accrued and unpaid interest thereon, converted into a number of shares of common
stock of the Company at the price per share of $0.20 per share.




1.4 The Company hereby waives demand and presentment for payment, notice of
nonpayment, protest and notice of protest of this Note.




1.5 In the event of conversion the Holder will surrender the original of this
Note for conversion at the principal office of the Company at the time of such
conversion. Holder agrees to execute all necessary documents in connection with
the conversion of this Note, including a definitive stock purchase agreement. If
upon such conversion of this Note a fraction of a share would result, then the
Company will round up to the nearest whole share.




2. Issuance of Consideration on Conversion. As soon as practicable after receipt
of the original Note and related documents for conversion pursuant to Section 1,
but in no event later than ten (10) business days therefrom, the Company at its
expense will cause to be issued in the name of, and delivered to, the Holder, a
certificate or certificates for the number of shares of common stock to which
the Holder will be entitled on such conversion (bearing such legends as may be
required by applicable state and federal securities laws in the opinion of legal
counsel for the Company), together with any other securities and property, if
any, to which the Holder is entitled on such conversion under the terms of this
Note.




3. Change of Control. In the event (a) of any reorganization of the Company, (b)
the Company consolidates with or merges into another entity (other than for the
sole purpose of effectuating a name change), (c) the Company sells all or
substantially all of its assets to another entity and then distributes the
proceeds to its shareholders, or (d) the Company issues or otherwise sells
securities representing more than 50% of the voting power of the Company in a
single transaction or series of related transactions immediately after giving
effect to such transaction or series of related transaction, after the date of
this Note, then, and in each such case, this Note shall become immediately due
and payable.




4. Representations and Acknowledgments of the Holder. The Holder hereby
represents, warrants, acknowledges and agrees that:





1




--------------------------------------------------------------------------------




4.1 Investment. The Holder is acquiring this Note and the securities issuable
upon conversion of this Note (together, the “Securities”) for the Holder’s own
account, and not directly or indirectly for the account of any other person. The
Holder is acquiring the Securities for investment and not with a view to
distribution or resale thereof except in compliance with Securities Act of 1933
(the “Act”) and any applicable state law regulating securities.




4.2 Access to Information. The Holder has had the opportunity to ask questions
of, and to receive answers from, appropriate executive officers of the Company
with respect to the terms and conditions of the transactions contemplated hereby
and with respect to the business, affairs, financial condition and results of
operations of the Company. The Holder has had access to such financial and other
information as is necessary in order for the Holder to make a fully informed
decision as to investment in the Company, and has had the opportunity to obtain
any additional information necessary to verify any of such information to which
the Holder has had access.




4.3 Investor Status. The Holder is an “accredited investor” within the meaning
of Regulation D of the rules and regulations promulgated under the Act and has
such business or financial expertise as to be able to protect the Holder’s own
interests in connection with the purchase of the Securities, or is a non-“U.S.
Person” as defined in Regulation S of the Act.




4.4 Regulation S. For purposes of compliance with Regulation S, if the Holder is
not a “U.S. Person,” as such term is defined in Rule 902(k) of Regulation S, the
Holder represents and warrants they are a person or entity that is outside the
United States, and further represents and warrants as follows:




(a) The Holder is not acquiring the Securities for the account or benefit of a
U.S. Person.




(b) If the Holder is a legal entity, it has not been formed specifically for the
purpose of investing in the Company.




(c) The Holder hereby represents that he, she or it has satisfied and fully
observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Securities, including (i)
the legal requirements of the Holder’s jurisdiction for the acquisition of the
Securities, (ii) any foreign exchange restrictions applicable to such
acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Securities; and
further, the Holder agrees to continue to comply with such laws as long as he,
she or it shall hold the Securities.




(d) To the knowledge of the Holder, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Securities being offered. Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Securities. To the knowledge of the
Holder, the Securities were not offered to the undersigned through, and the
undersigned is not aware of, any form of general solicitation or general
advertising, including without limitation, (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.




Regulation S provides in part as follows:




1. “U.S. person” means: (i) any natural person resident in the United States;
(ii) any partnership or corporation organized or incorporated under the laws of
the United States; (iii) any estate of which any executor or administrator is a
U.S. person; (iv) any trust of which any trustee is a U.S. person; (v) any
agency or branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.





2




--------------------------------------------------------------------------------

2. The following are not “U.S. persons”: (i) any discretionary account or
similar account (other than an estate or trust) held for the benefit or account
of a non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.




(e) The Holder will offer, sell or otherwise transfer the Securities, only (A)
pursuant to a registration statement that has been declared effective under the
Act, (B) pursuant to offers and sales that occur outside the United States
within the meaning of Regulation S in a transaction meeting the requirements of
Rule 904 (or other applicable Rule) under the Act, or (C) pursuant to another
available exemption from the registration requirements of the Act, subject to
the Company’s right prior to any offer, sale or transfer pursuant to clauses (B)
or (C) to require the delivery of an opinion of counsel, certificates or other
information reasonably satisfactory to the Company for the purpose of
determining the availability of an exemption.




(f) The Holder will not engage in hedging transactions involving the Securities
unless such transactions are in compliance with the Act.




(g) The Holder represents and warrants that the undersigned is not a citizen of
the United States and is not, and has no present intention of becoming, a
resident of the United States (defined as being any natural person physically
present within the United States for at least 183 days in a 12-month consecutive
period or any entity who maintained an office in the United States at any time
during a 12-month consecutive period). The Holder understands that the Company
may rely upon the representations and warranty of this paragraph as a basis for
an exemption from registration of the Securities under the Act, as amended, and
the provisions of relevant state securities laws.




4.5 Speculative Investment. The Holder’s investment in the Company represented
by the Securities is highly speculative in nature and is subject to a high
degree of risk of loss in whole or in part; the amount of such investment is
within the Holder’s risk capital means and is not so great in relation to the
Holder’s total financial resources as would jeopardize the financial condition
of the Holder in the event such investment were lost in whole or in part.




4.6 Unregistered Securities.




(a) The Holder must bear the economic risk of investment for an indefinite
period of time because the Securities have not been registered under the Act and
therefore cannot and will not be sold unless they are subsequently registered
under the Act or an exemption from such registration is available. The Company
has made no representations, warranties or covenants whatsoever as to whether
any exemption from the Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 under the
Act will become available.




(b) Transfer of the Securities has not been registered or qualified under any
applicable state law regulating securities and therefore the Securities cannot
and will not be sold unless they are subsequently registered or qualified under
any such state law or an exemption therefrom is available. The Company has made
no representations, warranties or covenants whatsoever as to whether any
exemption from any such state law is or will become available.




5. Miscellaneous.




5.1 Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only upon the written consent of the Company and the Holder.




5.2 Restrictions on Transfer. This Note may only be transferred in compliance
with applicable state and federal laws. All rights and obligations of the
Company and the Holder will be binding upon and benefit the successors, assigns,
heirs, and administrators of the parties.





3




--------------------------------------------------------------------------------




5.3 Company Representation. The Company represents to the Holder that the
Company is a corporation duly organized, validly existing, authorized to
exercise all its corporate powers, rights and privileges, and in good standing
in the State of Nevada and has the corporate power and corporate authority to
own and operate its properties and to carry on its business as now conducted;
all corporate action on the part of the Company, its officers, directors, and
shareholders necessary for the authorization, execution, delivery, and
performance of all obligations under this Note have been taken; this Note
constitutes a legally binding and valid obligation of the Company enforceable in
accordance with its terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance or other laws or court decisions relating to
or affecting the rights of creditors generally, and such enforcement may be
limited by equitable principles of general applicability.




5.4 Governing Law. This Note will be governed by the laws of the State of Nevada
applicable to contracts between Nevada residents wholly to be performed in
Nevada.




 

 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first above written.

 




The Digital Development Group Corp.,

 

a Nevada corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/Martin W. Greenwald

 

 

Martin W. Greenwald, CEO




Agreed and Accepted by the Holder:

Investor: Europa Capital AG of Belize




By: _____________________________________

Name: __________________________________

Title: ____________________________________

Address: _________________________________

Address: _________________________________ s





4


